Citation Nr: 1527220	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The appellant served on active duty with the Army/Army National Guard from October 2009 to September 2013.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to Post-9/11 GI Bill benefits based on his active service.

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service. 

The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b)(8) (West 2014); 38 C.F.R. § 21.9520(a) (2014).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b) (2); 38 C.F.R. § 21.9520(b).

Pursuant to 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C.A. § 3301(1) (B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1) (C).

The following periods of service, however, shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based:  (1) A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) A period of service that is terminated because of a defective enlistment and induction based on -- (A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement.  38 U.S.C.A. § 3311 (d).

In September 2013, the Department of Defense (DoD) stated that the appellant was not entitled to Chapter 33 benefits as he had no Title 10 or Title 32 qualifying service.  

Thereafter, the appellant submitted a copy of a DD Form 214 reflecting active service with the Army/Army National Guard from October 2009 to September 2013.  Also submitted for the file was a copy of Orders issued by the State of California Office of the Adjutant General.  He was ordered to Full Time National Guard Duty-Operation Support (FTNGD-OS) from October 1, 2009, to September 30, 2010.  He was ordered to Active Duty for Operational Support-Reserve Component (ADOS-RC) from October 1, 2010, to September 30, 2011, from October 1, 2011, to March 28, 2012, from March 29, 2012, to September 30, 2012, and from October 1, 2012, to September 30, 2013.  It appears that the authority for the ADOS-RC Orders were identified as 10 U.S.C. section 12301(D).  In essence, if the appellant's apparent ADOS service was found creditable, it would appear that he could have as much as approximately 24 months of active service for purposes of computing his creditable active duty service toward the rate of Chapter 33 (Post 9/11 GI Bill) education benefits.

The Board notes that in accordance with Marine Corps Order 1001.59A, the Active Duty for Operational Support (ADOS) program replaced the program formerly known as Active Duty for Special Work (ADSW) and "provides Marine Corps Reserve personnel augmentation for both Active and Reserve components, in support of existing and emerging requirements of the Marine Corps Total Force to meet short-term administrative, operational, and exercise support requirements."  MCO 1001.59A (Jan. 19, 2011).  MCO 1001.59A establishes policies and procedures for the authorized assignment of Reserve component personnel to active duty under the ADOS program, and notes that section 12301(d) of title 10, U.S. Code provides statutory authority to order Reserve component members to active duty.  As defined in MCO 1001.59A, ADOS is a category of voluntary active duty used to provide Reserve component support to operation and mission requirements.

In light of the evidence submitted by the appellant, the Board finds a remand is in order for the AOJ to seek clarification regarding whether any or all of the appellant's service between October 1, 2009, to September 30, 2013, qualifies as active duty pursuant to 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, or 12304.  Specifically, on remand, the AOJ will be requested to contact DoD to clarify whether the appellant's service in the Reserve component, as evidenced by the copies of Orders he submitted, included any periods of creditable service for purposes of establishing entitlement to Chapter 33 benefits.  This must be done in writing and the AOJ must supply to DoD the copies of the official orders provided by the appellant.  The AOJ should ask that the information be reviewed by an appropriate DoD or military department official and a written explanation as to the appellant's exact status relative to his eligibility for Chapter 33 benefits should be provided.  Any determination with regard to the appellant's eligibility must cite to appropriate authority.

Accordingly, the case is REMANDED for the following action:

1.  Contact DoD and/or the appropriate military authority to request information as to the appellant's eligibility for Chapter 33 educational assistance benefits.  The request must be in writing and not through a database inquiry.  Ensure that the following steps are completed in making the request: 

Provide DoD and/or the appropriate military authority with copies of the DD Form 214 and official orders submitted by the appellant showing that he was ordered to FTNGD-OS from October 1, 2009, to September 30, 2010; and, ADOS-RC from October 1, 2010, to September 30, 2011, from October 1, 2011, to March 28, 2012, from March 29, 2012, to September 30, 2012, and from October 1, 2012, to September 30, 2013, under the authority of 10 U.S.C. section 12301(d). 

Ask DoD and/or the appropriate military official to review these documents, as well as any information in its own system, and determine whether the appellant served on active duty between October 2009 and September 2013. Ask DoD to provide an explanation of its determination, including why any evidence provided by the appellant does not show active duty, if such a determination is made.  Also ask DoD to provide to VA copies of any information/files in its possession used to make this determination.  All requests as well as all responses, positive or negative, must be documented.

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, furnish to the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

